DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 recites “determining a relationship between a moving resistance of a vehicle system and one or more characteristics of the vehicle system; generating a trip plan based on the relationship for movement of the vehicle system through one or more sections of one or more routes based on the relationship; and designating one or more operational settings of the vehicle system for implementing the trip plan to drive movement of the vehicle system to achieve one or more objectives” which may include mental activity and is thus considered an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no specifically recited additional elements.  This amounts to mere instructions to implement an abstract idea via mental activity or on a computer, wherein the computer is used merely as a tool to perform the abstract idea - see MPEP 2106.05(f).  	Independent claim 16 is rejected for the same reasons as outlined above.  Claim 11 recites a “controller” but this additional element amounts to instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea.  
Dependent claims 2-10, 12-15 and 17-20 are rejected for the same reason as claim 1; some may recite additional functionality, but are still considered abstract ideas (mental activities) and because they also fail to recite any additional elements to practically apply the abstract idea or recite/amount to significantly more.    



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daum, et al. (U.S. Patent Publication No. 2009/0118970).
For claim 1, Daum discloses a method comprising: determining a relationship between a moving resistance of a vehicle system and one or more characteristics of the vehicle system (see para. 0031); generating a trip plan based on the relationship for movement of the vehicle system through one or more sections of one or more routes based on the relationship (see para. 0027); and designating one or more operational settings of the vehicle system for implementing the trip plan to drive movement of the vehicle system to achieve one or more objectives (see para. 0029). 
With reference to claim 2, Daum further teaches wherein determining the relationship between the moving resistance of the vehicle system and the one or more characteristics of the vehicle system includes determining a tractive power using at least one speed dependent resistance coefficient (see paras. 0022, 0031). 
Regarding claim 3, Daum further teaches wherein the at least one speed dependent resistance coefficient includes a drag coefficient associated with a linear component (see para. 0031). 

With regards to claim 5, Daum further teaches wherein the varying the one or more characteristics of the vehicle system is responsive to a reduction in a speed threshold in at least one section of the one or more sections of the one or more routes (see paras. 0047, 0044).
Regarding claim 6, Daum further discloses modifying the relationship based on speed constraints for the vehicle system associated with the one or more sections of the one or more routes (see paras. 0047, 0044).
Referring to claim 7, Daum further discloses modifying the relationship based on traffic congestion data associated with the one or more sections of the one or more routes (see para. 0049). 
For claim 8, Daum further teaches wherein the traffic congestion data is received while the vehicle system is on a trip (see paras. 0049-0051), and wherein the method further comprises: updating the relationship based on the traffic congestion data (see paras. 0046-0051). 
With regards to claim 9, Daum further teaches wherein the one or more operational settings is one of a throttle setting, speed setting, gear setting, auxiliary load setting, energy storage device setting, or a brake setting (see para. 0053).  
Referring to claim 10, Daum further discloses modifying the relationship based on one or more of vehicle system length, vehicle system weight, weight distribution of the vehicle system, wheel diameter, wheel lubricant system, wheel pressure, weather, grade of the one or more routes, or condition of the one or more routes (see para. 0031).  
Claim 11 is rejected based on the citations and reasoning noted above for claim 1. 
Regarding claim 15, Daum further teaches modify a tractive effort determination within the one or more sections to modify the relationship between the moving resistance of the vehicle system and the one or more characteristics of the vehicle system (see paras. 0047, 0044).  

With regards to claim 17, Daum further teaches varying the at least one drag coefficient to determine the modified version of the relationship between the resistance of the vehicle system and the one or more characteristics of the vehicle system (see para. 0031).  
Referring to claim 19, Daum further discloses wherein the at least one drag coefficient is associated with a linear component of a tractive effort determination (see para. 0031).  
Regarding claim 20, Daum further discloses obtaining the relationship between the resistance of the vehicle system and the one or more characteristics of the vehicle system from an off-board memory of an off-board computer (see para. 0050).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daum, et al. (U.S. Patent Publication No. 2009/0118970).  
With reference to claim 12, Daum discloses determine a speed constraint of at least one section of the one or more sections of the one or more routes (see paras. 0044-0046).  Daum does not explicitly disclose the next limitation.  However, Daum discloses speed constraints relative to timed objectives.  This implicitly discloses a minimum speed threshold that would meet or fail to meet the objective (see paras. 0047-0051).  It would have been obvious to one of ordinary skill in the art at the time of the invention to determine if a vehicle was below a threshold speed limit based on the motivation to improve optimizing a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.
For claim 13, Daum further discloses receive traffic congestion data associated with the speed constraint; or receive speed limit regulation data associated with the speed constraint (see paras. 0044-0051).  
For claim 14, Daum does not explicitly disclose the claimed limitation.  However, Daum discloses speed constraints relative to timed objectives.  This implicitly discloses the existence of a maximum speed threshold that would meet, fail to meet the objective, or attempt to recapture obtaining the objective (see paras. 0047-0051).  It would have been obvious to one of ordinary skill in the art at the time of the invention that “speeding up” is equivalent to permitting to travel above a threshold based on the motivation to improve optimizing a power system and to monitoring and controlling vehicle operations to improve efficiency while satisfying schedule constraints.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daum, et al. (U.S. Patent Publication No. 2009/0118970) as applied to claim 11 and 16 above, and further in view of Kano, et al. (U.S. Patent Publication No. 2016/0040995).    


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663